Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “inner ring of the integrated starter generator” and the “contrate gear” portions of the movable and fixed gears, and “wherein the rotor of the integrated starter generator is mounted and fixed on the fixed contrate gear of the clutch, and the stator of the integrated starter generator is mounted and fixed on a casing of the driving motor” (claim 7; the drawings do not actually show the rotor and stator fixed in the manner described), the “bed plate” and “mounting hole” (claim 9), the “ring shaped… electromagnet” (claim 10) and the “cooling system in the drive motor” (claim 11) must be shown or the feature(s) canceled from the claim(s).   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities:  
The specification contains non-English text on pp.1-2.  37 CFR 1.52(b)(1)(ii) requires the application be in the English language.  
The specification lacks reference numbers for the claimed “inner ring of the integrated starter generator” (claim 7), “each of the iron core of the rotor and the iron core of the stator is provided with a bed plate, through which the iron core of the rotor is mounted on the fixed contrate gear and the iron core of the stator is mounted on the casing of the driving motor, and the bed plate is provided with a mounting hole, and is mounted and fixed by a bolt” (claim 9), the “ring-shaped…electromagnet” (claim 10) and the “cooling system in the drive motor”.  Also, the specification p.7:1-3 refers to ring- or sector-shaped electromagnets of the jaw clutch on the fixed gear 2 and an armature on the movable gear 6, but these are not shown in the drawings.  Further, throughout the specification, the term “fixed contrate gear” is unclear since the contrate gear 2 clearly must rotate given that it is connected to the output end of crankshaft 1/117 per specification p.6. See Figs.1-2. Presumably, given axial-movement during operation of the jaw-type clutch, “fixed” in context means “fixed with respect to the axial direction”. 
Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, “the coil winding is a concentrated winding or a distributed winding” is new matter because the specification ¶[0052] describes a “distributed winding” (understood as descriptive of the winding configuration) only in combination with the squirrel cage rotor of the first embodiment, not the permanent magnet rotor of the second embodiment. In other words, the specification ¶[0060] describes a concentrated winding only in combination with the permanent magnet rotor of the second embodiment, but the claim is inclusive of both embodiments since it depends from claim 7, which recites the rotor is “provided with a squirrel-cage conductor or a plurality of permanent magnets.” 
Claims 7 & 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 7, “the inner ring of the integrated starter generator” lacks antecedent basis and is indefinite, and it is unclear whether “inner ring” refers to the inside of the integrated starter generator generally or a specific element thereof, such as the housing.
In claim 9, “each of the iron core of the rotor and the iron core of the stator is provided with a bed plate, through which the iron core of the rotor is mounted on the fixed contrate gear and the iron core of the stator is mounted on the casing of the driving motor, and the bed plate is provided with a mounting hole, and is mounted and fixed by a bolt” is vague and indefinite since the specification does not define what a “bed plate” is nor is there any drawing showing its structure or what it is mounted to by the bolt, and thus the scope of the term is unclear, as well as its structural relationship to the rest of the claimed elements. 
Claim 10 is indefinite because it depends from claim 8, which was canceled. Also “a ring-shaped or sector-shaped electromagnet” is indefinite because it is not clear what “sector-shaped” means and how a “ring-shaped” electromagnet differs from a “sector-shaped” electromagnet since the former can be considered a species of the latter.  Also, it is unclear whether these distinguish from or encompass the stator coil winding of claim 7.  
Claim 11 is vague and indefinite in scope.  It is unclear how a “cooling system in the driving motor also cools the stator” because no structural features are described for performing cooling of the stator.  
In claim 16, “…a sector shape, which is formed by two circular arcs cut by the two sides of the corner at the center of the circle and the two sides” lacks antecedent basis and is indefinite. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 & 9-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over CN 103758889 (CN ‘889) in view of Huart (US 6561336).
CN ‘889 generally teaches the invention of a hybrid power system, provided with an internal combustion engine (not shown, connected to integrated starter generator/ISG 200) and a driving motor 300, wherein the internal combustion engine connects to a crankshaft (not numbered, input to ISG 200, Fig.4), an output end of the crankshaft connects to a clutch 100 (implicit from the dual motor arrangement & Figs.4-5), the clutch 100 the clutch 100 connects to a main shaft of the driving motor 300 (Fig.5), and the clutch comprises a movable contrate gear 140 and a fixed contrate gear 120, which is mounted on the output end of the crankshaft (via ISG 200) and is fixed with respect to the axial direction (Fig.5); the hybrid power system is further provided with an integrated starter generator (ISG) 200; the integrated starter generator comprise a stator and a rotor (inherent to ISG 200), the stator and rotor arr “provided opposite” [sic] (i.e., adjacent, inherent to ISG 200), wherein the stator of the integrated starter generator is mounted and fixed on a casing of the driving motor 300 (i.e., via clutch; Fig.4).  

    PNG
    media_image1.png
    480
    549
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    624
    570
    media_image2.png
    Greyscale

CN ‘889 does not teach the clutch is nested in an inner ring of the integrated starter generator or that the integrated starter generator stator and rotor are each provided with a ring-shaped iron core, the iron core of the stator is provided with a coil winding on a side that faces the rotor, the iron core of the rotor is provided with a squirrel-cage conductor or a plurality of permanent magnets on a side that faces the stator, and the rotor and the stator are spaced by a predetermined distance to form an air gap plane; wherein the rotor of the integrated starter generator is mounted and fixed on the fixed contrate gear of the clutch.
But, Huart teaches a friction clutch 3 integrated with an electric machine 2, which comprises a starter/generator (c.2:4-5; c.6:13-21; Fig.1). The clutch 3 is “nested in an inner ring” [sic] of the electric machine 2 in that the clutch is within the reaction plate 4, which is connected to rotor 6 of the electric machine 2. Also, the integrated starter generator stator 5 and rotor 6 are each provided with a ring-shaped iron core (metal plates) 10, 9 respective (c.5:41-42; Fig.1), and te iron core of the stator is provided with a coil winding on a side that faces the rotor (c.5:39-40).  Further, the iron core of the rotor is provided with a squirrel-cage conductor or a plurality of permanent magnets on a side that faces the stator, and the rotor and the stator are spaced by a predetermined distance to form an air gap plane (i.e., while shown as asynchronous machine, 
Thus, it would have been obvious before the effective filing date to integrate the clutch and gear 120 of CN ‘889 with an axial-gap starter/generator of Huart since such an axial-gap starter/generator was known to save fuel, filter vibration and avoid stalling in motor vehicle drives. Further, in such integration, the rotor 6 of Huart is driven by drive shaft 11 consisting of the crankshaft of the engine (c.5:58-59; Fig.1) and thus would necessarily be mounted and fixed to the fixed contrate gear 210 of the clutch of CN ‘889, which is also connected to the crankshaft and rotor of ISG 200 (Fig.4).
Regarding claim 9, Huart teaches the iron core of the rotor and the iron core of the stator is provided with a “bed plate” [sic], through which the iron core of the rotor is mounted and the iron core of the stator is mounted in that each of the stator and rotor reaction plate includes a portion (lugs, skirt) 166, 144 with a mounting hole for respective screws 164 (Fig.4). 
Regarding claim 10, in CN ‘889 the clutch is an electromagnetic jaw clutch (i.e., axially-movable gear140), and the fixed contrate gear surrounding the clutch is provided with a ring-shaped or sector-shaped electromagnet 110 (Fig.5).  
Regarding claim 11, Huart teaches a cooling system in the driving motor also cools the stator 5 (c.21:39-41; Fig.7).  
Regarding claim 12, axial flux electric machines as disclosed by Huart c.6:21-26
inherently comprise “each magnetic pole of the coil winding extends in an axial direction of the stator”.
Regarding claim 13, axial flux electric machines with magnets as disclosed by Huart c.6:21-26 inherently comprise “each magnetic pole of the permanent magnet extends in an axial direction of the rotor.”
Regarding claim 14, in Huart axial flux electric machines with magnets as disclosed by Huart c.6:21-26 inherently comprise “an iron core of the stator provided with tooth-slots for mounting of the coil winding on a side that faces the rotor, and the coil winding is a concentrated winding or a distributed winding.”
Regarding claim 15, in Huart the asynchronous squirrel cage rotor (c.5:43-45) with axial flux (c.6:21-26) inherently comprises an iron core of the rotor is provided with tooth-slots for mounting the squirrel-cage conductor 60 on a side that faces the stator, the squirrel-cage conductor is provided with two concentric short circuit rings, which are called an inner ring and an outer ring, and a plurality of conducting bars are evenly distributed between the two short circuit rings.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CN ‘889 and Huart, further in view of Decristofaro et al. (US 6,803,694).
CN ‘889 and Huart substantially teach the invention but do not further teach the iron core of the rotor is provided with a plurality of recesses for mounting of the permanent magnets on a side that faces the stator, and each of the permanent magnets is of a sector shape, which is formed by two circular arcs cut by the two sides of the corner at the center of the circle and the two sides.

Thus, it would have been obvious before the effective filing date to provide the axial-gap starter generator rotor of CN ‘889 and Huart with a plurality of recesses for mounting of the permanent magnets on a side that faces the stator, and each of the permanent magnets is of a sector shape, which is formed by two circular arcs cut by the two sides of the corner at the center of the circle and the two sides, since Decristofaro teaches this would have provided an axial flux .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection.  Regarding CN ‘889, applicant argues this document has a “more complicated structure” in which the fixed contrate gear is fixed with the ring magnet, not the output end of the crankshaft (Response, p.7).  This is not persuasive since the fixed contrate gear 120 in CN ‘899 is “fixed with the output end of the crankshaft” in the sense of being connected to the output end of the crankshaft via the main shaft of the ISG motor 200, i.e., it is in synchronous rotation with the main shaft (machine translation, p.8).  
It is further noted that applicant’s statements concerning objections to the drawing and specification are conclusory. Therefore, these objections are maintained.  

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832